Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ibrahim Hallaj on January 24, 2022.
The application has been amended as follows:
IN THE CLAIMS
23. (Currently Amended) A multi-lift system for servicing battery modules of an electric vehicle, comprising:
a plurality of autonomous lifts, coupled to one another and to a central controller by wireless communication signals;
each said autonomous lift comprising a respective onboard rechargeable power unit, communication unit, motorized locomotion unit, motorized lift actuator and under-carriage sensor apparatus;
wherein said lift transmits status signals from its communication unit to another lift or to said central controller, and responds to control signals received by said communication unit from said central controller; and

wherein said motorized lift actuator operates under control of said onboard processor in said lift to engage a lift stage of said lift with said wheel and to actuate two sets of crossed legs of two scissor lifts, pivoted about two respective pivot points, to apply an upward force at said wheel so as to rise the wheel with respect to a support stage of the lift that supports the lift and said wheel; and
wherein said under-carriage sensor apparatus comprises an under-carriage optical camera and an under-carriage lidar unit, said under-carriage sensor apparatus including the under-carriage optical camera and the under-carriage lidar unit being coupled to said support stage and disposed at a forward end thereof so as to extend under an under-carriage of said electric vehicle when the lift stage and the wheel are engaged; and
wherein said under-carriage optical camera senses a relative position or positions of one or more position markers on the under-carriage of said electric vehicle indicative of a location of a battery module cover plate beneath said electric vehicle; and
wherein said under-carriage lidar unit senses and tracks one or more moving parts of said system so as to position and disengage one or more mechanical fasteners securing said cover plate to the under-carriage of said electric vehicle; and
wherein said one or more moving parts comprising a mobile robot under control of said central controller that are configured and arranged to mechanically disengage said mechanical fasteners securing said cover plate to the under-carriage of said electric vehicle.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite an autonomous lift system as claimed the main difference between the prior art and the claimed invention being the recite limitation of having a plurality of load supporting casters to support a load, wherein when the lift system is in a lowered state the load supporting casters are in physical contact with the surface, however, when the lift system is in an elevated state the load supporting casters are not in physical contact with the surface.  Newly added and amended claim 23 further recites the limitations wherein one or more of the moving parts comprises a mobile robot under control of the central controller and configured to mechanically disengage the mechanical fasteners of a cover plate.  The closest prior art of Perlstein US 2018/0339890 discloses an autonomous lift system comprising a plurality of sensors and controllers as claimed for positioning the lift system relative to a load and lifting or lowering said load.  Perlstein fails to disclose, teach or suggest alone or in combination to one of ordinary skill in the art, wherein the load supporting caster wheels are movable from contacting a support surface when the lift system is in an elevated or lowered position nor does Perlstein disclose, teach or suggest alone or in combination to one of ordinary skill in the art, an additional robot under the control from the central controller to engage or disengage mechanical fasteners located on the vehicle.  For the above reasons, the claims overcome the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/           Primary Examiner, Art Unit 3723